Earl Warren: -- continue.
Louis Nizer: Thank you, sir. May it please the Court. If Congress had intended to proscribe loans as well as gifts in the original act, it could've done so simply by adding the word "lend" and "loan" as it did 12 years later when after congressional investigations in McClellan Committee hearings. It appeared that there were a number of loan transactions at which time Senator Kennedy set upon the record as it appears. "This isn't against the law but don't you think we ought to do something about this situation?" And the amendment resulted thereafter. But there is one aspect to this problem which -- about which we can be dogmatic, said this Court in the Bell case, it is that when Congress has the will, it can express it particularly in so simple a matter as an evidence that could do in this case. Indeed, there are two contemporaneous statutes within one year of this one in which Congress was not contempt with the word payment or gift or contribution but did provide lend and loan in the statute. And most significantly Your Honors, in those cases too, the language appeared, payment of money or other thing of value. And the Congress did not deem the words "or anything of value" to encompass a loan, and specifically provided the word lend and loan. The classic tenant of construction with respect to common words even in none criminal statutes and particularly, I stress in the penal statute which is malum prohibitum and requires fair warning to the citizens. Is that the verbs will be given the limitation of their ordinary market place use, even though linguists and scholars may define larger meanings for them. So the word “pay” in market place usage, means "to discharge an obligation," it doesn't mean "to initiate one" as you do when you make a loan. There are many synonyms for the word pay on the dictionaries but no one will find lend as one of those synonyms. And similarly, the word “deliver”, in its market place usage which is required for fair warning to the average citizen malum prohibitum statute. The word “deliver” is never associated with loan. You don't deliver a loan, you make one, as this Court said in the Western Union Lend Group case were the word was ship or commodity, child labor statute. Ship did not apply to a telegram. You don't ship a telegram, you send it. The statute clearly fails to proscribe and wasn't ever intend to proscribe loans at the time that it was enacted. And therefore, it is not proper we think for the Government to presume that this language maybe ambiguous. As this Court said in the Bell case when Congress leaves to the judiciary the task of imputing to Congress an undeclared will, the ambiguity should be resolved in favor of lenity, even ambiguity wouldn't aid the Government in this situation. Nor, may the Government presume that in order to effectuate the beneficent purpose of the statute that it should be broadened to cover other categories which Congress in its wisdom might well have found consistent with its general purpose. This Court has repeatedly rejected that invitation stating at one case. It is Congress which defines the penal law. It is Congress which defines the crime that ordains the punishment, not the Court.
Hugo L. Black: Mr. Nizer.
Earl Warren: Mr. Nizer, I beg your pardon.
Hugo L. Black: I -- I want to ask you a question too about the question the Chief Justice asked. The Government stated for the Court here, that its position was two-fold. First is, its indictment simply charge the violation of statute frankly in the word statute, which is correct, isn't it?
Louis Nizer: Well, it was very incorrect in this case because they charged that the delivery -- the payment was $200,000, a thing of value to wit $200,000 period. They omitted the fact that it was loan --
Hugo L. Black: Well, actually -- but they did (Voice Overlap) --
Louis Nizer: In the language of the statute.
Hugo L. Black: That -- that's right.
Louis Nizer: Yes, Your Honor.
Hugo L. Black: (Voice Overlap) language of the statute?
Louis Nizer: Yes, Your Honor.
Hugo L. Black: And then Mr. Guzzetta, who was he?
Louis Nizer: The counsel who tried the case for the Government, United States Attorney.
Hugo L. Black: He said, “What I tried to indicate was that the Government's position is two-fold if it wasn't a loan, the juries determinate -- determine on the basis to the facts which they hear that this was the outer clothing, fabricated by one highly complex intercorporate transaction, didn't make this transfer a loan, clearly, it would come within the statute." Then he says, "There would be no problem in my mind at all. Secondly, if the jury decided it was a loan, I wouldn't say that that would preclude them from finding a verdict of guilty.” Now, if -- if the question is whether the indictment is passed because it didn't say or described it more definitely but it happened, that could go to the Court of Appeals. Why? That we have to pass on this case on the basis that it was a genuine bona fide loan when the question was raised the other way and when the -- indictment didn't charge that.
Louis Nizer: The -- the -- Your Honor has put his finger on the knob of the matter with respect to that discussion with Government counsel. In order to be consistent with our position that this raises solely a matter of construction with respect to whether a bona fide loan is a violation of the statute, I shall not, even under the invitation of that question, state to Your Honor the facts which where alleged in this very record, which indicated its bona fides and full interest and all the rest.
Hugo L. Black: But they couldn't -- they did not amend the indictment?
Louis Nizer: They did not sir, that's right. But when they found the dismissal on their hands and wished to present the question which would permit them jurisdictionally to come directly to this Court and bypass the Court of Appeals, as Your Honor indicated, might have been the situation if there were a factual issue. They then phrased the question on page 48 on their appeal, assuming even the total repayment with interest and incidentally, that was conceded here that the whole loan had been repaid long before there was an investigation before the McClellan Committee and also interest. But there was a dispute that arose and incidentally, it's a dispute not conceded as to whether it was the $8,000 interest or the $4,000 interest. In order to avoid those factual issues which would not have entitled it to come directly to this Court? They presented the question as an abstract academic question as to whether a loan, a bona fide loan but full interest on -- collateralized in all the other conditions imposed is a violation of this statute. They not only said that at page 48 in their notice of appeal but in their brief at page 2.
Hugo L. Black: But suppose they did --
Louis Nizer: Then --
Hugo L. Black: -- and it comes to us and we find that there's another issue with reference to the construction. And the indictment charges something which might be proven to the issue. Your legal issue as to whether or not a bona fide loan would violate the law as one but there is still the question that I'm -- is this Court bound (Voice Overlap) --
Louis Nizer: I believe it is.
Hugo L. Black: -- you will ignore the fact that the indictment charge more than the Government is saying here or arguing here.
Louis Nizer: We think that's a fetal variance for that matter but to answer your question directly, Your Honor as we see it. I think that the Government, by its position, has bound this Court to consider this appeal solely on the question of bona fide loan and that it cannot now go back to the Court of Appeals or that this Court (Voice Overlap) --
Hugo L. Black: But we have a duty to send it back there, would it not, if there were before us, the issue of construction, even though we had taken it.
Louis Nizer: If it were only the construction of this question which is what the Havas case which Your Honors recently decided, a very recent case on jurisdictional rights on direct appeal, was to the effect that unless the construction of the statute as determined by the lower court is the sole issue before the Court. And I -- this -- this Court will not entertain jurisdiction and has not. And therefore, we are not here at all properly unless Mr. Gillespie takes the position he's honorably taken in the matter, the case is United States against Havas, 355 U.S. The decision having been rendered on the basis of Government admission below with respect to basic facts despite the statement which seems confusing that Mr. Guzzetta made. I can point out that in the entire argument, that statement was not only contradicted but indeed, there was evidence given as conceded in the Government's brief that would indicate that there wasn't even a relationship between this loan and any labor relations. It was for example, illustrated at page 31 that appears in the record, that there was a -- only 289, page 18 of the record, only 289 employees of 10,000 in this company that even belong to this union and they never negotiated the contract with the --
Hugo L. Black: But that's a question of fact.
Louis Nizer: Precisely, and I -- I say that there are many questions of fact which are in this record which Your Honor referred to Mr. Guzzetta's statement. And I say that is all out in this case, and that we are here on this sole legal question as Mr. Gillespie, I think rightly said and is constrained to say, I don't think there is -- would be jurisdiction otherwise that --
Charles E. Whittaker: (Inaudible)
Louis Nizer: I don't think so, Your Honor. I think the Government chooses to exercise it prerogatives of a direct appeal to the Supreme Court and if this Court entertains it, we made a motion to affirm. We didn't think there was even a question here that was worthy of this argument, we were wrong. But if this Court chooses to entertain that matter, I think the Government has concluded itself from any other position and I think if I may respectfully say so as this Court precluded by its procedure.
Felix Frankfurter: Your answer carries with it or underlying your answer is an assumption, namely that -- that the Government can bind -- that the Government can bind itself to contract the scope of an indictment which includes, not only a question that can come here but it left at large the question that couldn't come here.
Louis Nizer: I'm not sure that I would put it as broadly as that, Your Honor, though that maybe a part of it. I --
Felix Frankfurter: I'm not -- I'm not saying you can't do that --
Louis Nizer: Yes, I --
Felix Frankfurter: I just think it goes right back to us.
Louis Nizer: Oh, I think it can. But I say I don't think it's necessary to go that far by the procedure of this appeal presenting this question that's the only thing left for this Court and think that --
Felix Frankfurter: But this Court has on more than one occasion, I think within my time, had obtained noted probable jurisdiction on what's purported to be a direct review from a District Court then when it got here, found that other prices were implicated which required the case to be sent back to the Court of Appeals. Now, that route or that disposition can be avoided in this case as I see it only on the assumption that the Government can and having power to do so, did restrict the proof -- the only proof which it has prepared to present under this broader indictment.
Louis Nizer: Yes, I think --
Felix Frankfurter: As I understood Mr. Gillespie. That's what he's undertaking to do.
Louis Nizer: Yes. That's right, Your Honor. But may I -- in order --
Charles E. Whittaker: (Inaudible)
Felix Frankfurter: Didn't amend it.
Louis Nizer: No, didn't amend but it was a judicial admission and was so held to be by the Court and I think rightly so and it's repeatedly made again and again. The judicial admission is that this was a loan fully pre -- repaid within a year -- several years before it came, before the McClellan Committee.
Hugo L. Black: But that's not what the grand jury charged.
Louis Nizer: And that is a vice, which if anything is not to be charged against us but would make a -- a return to the Court of Appeals, a futile act. We think that this indictment in itself is at such variance with the statement of the Government on this appeal and in the Court below that it couldn't be sustained in any event. There wasn't a payment of $200,000. There wasn't. And I think it shows a self-doubt that the drafters of the indictment that they could frankly state that it was a loan because they thought the indictment would be dismissed if they stated that frankly.
Felix Frankfurter: Well, we can't pass on whether it was or wasn't a loan, can we, here?
Louis Nizer: No, it's conceded that it was. You -- Your Honors on (Voice Overlap) --
Felix Frankfurter: So that -- so that the -- if the intervention of Justice Black a minute ago is pertinent. If the grand jury charge something which is not provable under it, because it's a different thing once to be proved or a -- or a contracted thing was to be proved which couldn't be contracted, then we can entertain it and the case should be properly here. And I revert to my question or rather my statement. I believe was to be correct, that underlying both conditions must be the assumption that what was put to Judge Sugarman, namely, that the Government says, "Hereafter, we will -- under this indictment as they may assuming the law with them." Prove the indictment by proving the loan, whether they can shut the door for everything else by that restriction.
Louis Nizer: May I --
Felix Frankfurter: -- I see no reason why the Government can by bill of particulars, restrict itself what it occurred to prove under the indictment which allowed them to prove more.
Louis Nizer: May I respectfully suggest that the point I wish to argue with respect to the interpretation of this statute, may make academic even the question which seems to be troubling us as to what the proper procedure is with respect to this because I don't think there will be any difficulty if I may be permitted to make the following point which encompasses both.
Felix Frankfurter: If you make -- if you make the argument that you made in resisting the entertainment of the jurisdictional statement. And if you make the argument on the merits, it doesn't help us.
Louis Nizer: No, not on the merits.
Felix Frankfurter: It doesn't -- it -- it can't -- it can't possibly confirm that what this get down to, is this an effort or I mean any purpose to one that this involves an assumption of jurisdiction which we haven't got.
Louis Nizer: Well, clearly under the Criminal Appeals Act, this Court has jurisdiction to review a construction of a statute by a District Court. And the Havas case held precisely that this Court has been limiting by its own choice to that construction. And therefore, I think this Court -- this case is properly here on the only way in which it could've gotten here which the Government chose but I should like to make the following argument because I think it throws an umbrella over the whole question so that we needn't worry about where the shape holds. The whole point of the Governments position seems to be and I do not wish to be put in a position as if I were cuddling about technical matters while the moral issues were against us. The whole point of the Government's position seems to be that it is -- wishes to be in the posture of seeking to preserve the beneficent purpose, the high and concededly proper ethical purpose of this statute against delimitation. I want to point out to Your Honors that bribery which has been mentioned here just like theft and murder is malum in se. It requires a proof of criminal intention which is a defense opportunity, it -- it's a protection for the accused. And on those cases whether the Act is as clear as it might be isn't of great importance because the defendant was about to commit a -- a wrong against the moral order which he knew irrespective of language. But this statute is malum prohibitum and more remarkably, no criminal intension need be proven, the prosecutor's way is eased, has -- has been indicated here just to prove a loan no matter how innocent they say would convict this man. And in such a case, this Court, as an old tradition has held that there must be the clearest and fairest warning to the citizens so that that which was legal yesterday and is now illegal, he may know precisely what that is. When the Congress carves out of the permissive area, a zone which it says, "Henceforth, is criminal." The obligation upon it for clarity to the citizen is of the greatest moment. There is no room here for arguments about refinements of language, double meaning, ambiguity. The fact that lawyers can honestly differ on this is at self fatal to this statute and that is why Your Honors, I call Your Honors attention to the kind decisions you have rendered. For example, a self-propelled vehicle, motor vehicle, not running on rails may not be shipped, not held to apply to an airplane, even though we know an airplane is self-propelled and doesn't run on vehicles on -- on rails but if Congress meant that it should've said -- said that in a malum prohibitum statute. A statute which says that you may not ship indecent books, papers or writings is not held to apply to a letter because if Congress meant to warn the citizens that he may not send an indecent letter, it should've included the word lend. A statute which says, "Spirituous liquors or wines are forbidden," in interstate commerce under certain circumstances does not apply to log a beer and this Court even made the observation when they was -- the point made that there was scientific evidence of its alcoholic content. The Court said, "The purpose of this statute is to give fair, clear, unequivocal warning to the average citizen." Not to get scientific evidence about the degree of alcohol. A statute which forbids the carrying of a knife is held not to apply to a razor. If Congress -- if the legislature meant it. Now, these -- this type of decision, which applies peculiarly in malum prohibitum cases comes with greater impact in this case because it has been held in this case that the criminal intention, mens rea, need not be proved in this case. So, we have a decent citizen of impeccable reputation. I'm talking of the clients we represent who would not have made a loan, had he known, had he been given fair warning that the lend or loan as was put 12 years later in the statute was prohibited. Whose lawyers would not have permitted him to do this act, makes a loan which is repaid concededly and now --
Earl Warren: Mr. Nizer, may I -- may I just inject this at this point, Mr. Nizer. It seems to me that from reading this transcript, that this position as to -- as to whether it was a loan was rather forced on the -- on the prosecution, rather than him accepting them. Mr. Guzzetta said on page 14 of the record that he hoped to make this as clear as the trial progresses that their position is actually two-fold, he says, "A loan if Your Honor please, is something that relates to a state of mind between the person who is receiving the money and the person who is giving the money and again, the repayment which actually occurred in this case is only one aspect to whether or not the transfer of funds between one party or from one party to another is actually a loan." Then there was -- there was an argument over several pages and the judge intimated that the Government -- that the Government was to be bound by the first three or four pages of that memorandum which had been submitted. And Mr. Guzzetta said, "I think Your Honor, we are limited to the four corners of the indictment although you may disagree with me on this point." And the Court said very strongly, "Mr. Guzzetta, because my brief is only the first three or four pages, which Your Honor read from and the Court interrupts, the first three or four pages dealt with what you promised to prove the facts." Mr. Guzzetta, "Precisely, as supplemented by my statement in case there was ambiguity. I don't know that an Assistant United States Attorney ever bound the Government before like this." The Court, "Well, Mr. Guzzetta, I've had the experience where a man got up before a jury and got kicked out on his opening statement." And Mr. Guzzetta said this, "That's a different matter. My opening statement is yet to come." And then, the Court adopted this -- this theory and this interpretation of -- of a -- an indictment that was valid. And can -- can this Court be bound by that order of the District Court?
Louis Nizer: I should like to make three answers to that observation, Your Honor, if Your Honor will permit. First, I call to your attention that that entire colloquy with Mr. Guzzetta begins by his stating, "And again, the repayment which actually occurred in this case," and then he goes on, "to argue about requirements." That followed, the Court's citation on page 10 or 11, Your Honor read from page 13, 14 --
Earl Warren: 14, I think --
Louis Nizer: Immediately 14, immediately before, that Your Honors --
Earl Warren: Yes.
Louis Nizer: -- will find a quotation from the brief filed by the Government in which it can state it clearly that the facts which the Government intended to prove in its brief, not Mr. Guzzetta's second thoughts on the matter. But the facts which they intended to prove was that there was a $200,000 loan that it was repaid in full. It was originally supposed to have been placed with a bank. The only request was to help them place it and incidentally, it was later as this record shows, placed with the Manufacturers Trust Company, that's at page 19. And it was fully repaid with full interest to the Manufacturers Trust Company. This was an intro of stopgap arrangement and the fact that it was stopgap also appears on page 19 as Your Honors -- as Your Honor will see.
Earl Warren: Well, that's a question of fact, isn't it?
Louis Nizer: Well, that's what Your Honor read with respect to Mr. Guzzetta's promises.
Earl Warren: Yes.
Louis Nizer: And I -- I observed. My second answer therefore is that the Government has a right to waive the position taken there which it did not only in its memorandum but subsequently thereto and on this appeal. And I think the Government is bound by its waiver of its position. And I don't think that in its waiver, it sacrificed anything, Your Honor. I don't think that Your Honor would want me to be drawn into a factual analysis that appears in this record because that would be arguing the facts. But they -- the reason, Your Honor, may surmise that they waived all of that was, that there was nothing that they could have preserved if they haven't waived it.
Felix Frankfurter: Isn't the thing -- the truth of the matter, Mr. Nizer, with this one -- one observation that an old lawyer might make and takes in as much -- as much of modernity as he can? Every once in a while, we call you -- you have price purchase. It's true to the matter that this is an evil result of a pretrial conference that 50 years ago, if this had come up, the case could have gone to trial. And if the case had gone to trial, Mr. Gillespie or his -- one of his assistants would've made an opening statement.
Louis Nizer: I think (Inaudible)
Felix Frankfurter: If in the opening statement, the jury would have been told they are going to prove a loan, you would've moved that the indictment be dismissed on the opening statement of counsel. And if Judge Sugarman has then made the ruling that he did. I can't imagine that we wouldn't have had a right of appeal.
Louis Nizer: Yes, and Your Honor, to demonstrate how true that is, I didn't wish to make the motion until the opening of counsel. And the Court then said, "So far as what is that you wish the opening of counsel to demonstrate?" I said, "The loan," and he said, "Well, let's submit again," he read it into record. That's precisely how it occurred and I may say with respect to Judge Sugarman that he did this knowledgeably for the purpose of presenting the Government's right to appeal directly here. He said so and spoke to counsel later and said, "I wanted this without an opening so that there would be no double jeopardy." He was doing this to help -- pardon.
Hugo L. Black: (Inaudible) to another question then.
Louis Nizer: Help the Government.
Hugo L. Black: As I read this record, at the very time Judge Sugarman handed down his opinion claiming if the Government had waived this, the Government's counsel claiming it hadn't waived it. It said, "You are picking out a statement of the first two or three pages of the brief written by the assistant prosecuting attorney trying to hold the Government bound by that." And then he explained that link that this indictment charged more than the judge was holding him down to. And did not -- what -- what authority did the judge have to bind the government at the very time it was saying, "We don't waive any such things."
Louis Nizer: The --
Hugo L. Black: "We want to try this case on the issues that if it's a loan."
Louis Nizer: Mr. Justice Black, I was present and I may say to Your Honor that the record would show that the Government counsel, Mr. Guzzetta did not really go that far.
Hugo L. Black: But read page 34.
Louis Nizer: Yes, I know page 34 but the entire colloquy and the statement read into the record and the present question on appeal indicates clearly. And, if Your Honor will be good enough to read my statement of -- on the motion as to what the facts were because at that time, it was proper to argue the matter, Your Honors will see that on the conceded documents that were referred to, there couldn't be any question of a doubt. But that this was a bona fide loan, indeed, it was even collateralized as I argue.
Hugo L. Black: But to that -- that's arguing the facts.
Louis Nizer: But isn't that what Your Honor is --
Hugo L. Black: What I'm talking about is this argument of Mr. Guzzetta on page 34 on this motion to dismiss while you were taking the position that the Government waived. Mr. Guzzetta said, "We didn't waived.We are not waiving." And the Court went ahead and held that the Government had waived it anyhow and deprived them of the right to try the issue raised by the indictment.
Louis Nizer: But the reason that the court held that he had waived it was because he did still not deny the facts in the memorandum which were filed have he said --
Hugo L. Black: The facts --
Louis Nizer: -- the fact.
Hugo L. Black: But he said there were two -- there was a two-fold case there. One of them was with reference to the loan to which you referred to certain facts as -- as a loan. The other one was that we are also proceeding on the basis that it was not a loan and in fact it was a bogus loan. That -- that was his argument to the judge.
Louis Nizer: Well, I don't --
Hugo L. Black: The judge told him and said, "You have waived it in your original brief, the first three pages of it."
Louis Nizer: They do not now claim that it was a bogus loan, they cannot so claim it was repaid long before there was even an inquiry before the McClellan Committee and they have so conceded.
Hugo L. Black: Well, that -- that wouldn't keep it from -- necessarily. It had nothing to do with -- yes, but that wouldn't necessarily keep it from being a bogus loan.
Louis Nizer: Well, if -- if the -- if the proposition is, may I respectfully say to Your Honor, that if the proposition is that the Government may not waive that issue as it has today on a number of occasions in its brief and by taking this appeal, then I am wrong. But if I understand that the Government has a right to say, "I waive all these considerations and I'm here solely on the academic question which is raised on the construction of statute and I should think they are bound by that and that there is nothing immoral or improper and they're waiving something, that's for their judgment to do. And I don't think that they exercise their judgment with any sacrifice to Government position." Since my time is running out, I would make your indulgence to make just one of the brief points.
Earl Warren: (Voice Overlap)
Louis Nizer: And I don't -- do not wish to exceed my time. And that's the matter of the amendment and the alleged legislative history with respect to that amendment. There could not be anything more conclusive than the legislative history with respect to this amendment in demonstrating conclusively that it was -- that the loan was not previously proscribed and that it is now under the amendment for the first time. I refer only to a few matters. And since my time is virtually up, I would like to indicate them elliptically.
Earl Warren: You may take two or three minutes (Voice Overlap) --
Louis Nizer: Thank you Judge. Thank you. First, I have indicated that Senator Kennedy, when this very transaction came before him and there were a number of other loans in other industries said and the Government admits this in its brief, at page 10 and 33 of its brief that the Judge -- Senator Kennedy said, "There is no law against it," meaning this very transaction, "but don't you think this raises ethical questions that we have or to take cognizance --
William J. Brennan, Jr.: (Inaudible)
Louis Nizer: Yes, Your Honor. Yes, after this was testified. This -- this incident having occurred three or four years before and having been repaid whatnot. But there were other incidents, and at this time he said, "There's no law against it but let me ask Mr. Fruehauf," the very defendant here." Don't you think this raises ethical questions and we ought to take some cognizance and do something about it?" And counsel read from the Senate introduction, the preamble, the word "loophole." Somebody put it a little more meanly and said there were loopholes and the statute is going to plug them. Doesn't that indicate that this was not prohibited originally? Then Senator Goldwater, who is also a member of the Committee, Mr. Justice Brennan said, "This adds a prohibition on any loan, adds with respect to this amendment." Mr. Meany the CIO, the President said, "This insane in substance." Mr. Robert Kennedy who was counsel for the McClellan Committee wrote a letter to all congressmen indicating the purpose of the amendment. And in that letter he said at page 24, "It prohibits loans by employers." Representative Elliot, who was the cosponsor of this amendment said, "It adds -- adds to the existing proscription, the fact that you may not lend money."
Earl Warren: Was that hearing before or after the judgment in this case?
Louis Nizer: Long before the hearing.
Earl Warren: Before.
Louis Nizer: Long before, Your Honor. In other words, the sequence here is, the loan is made in 1954, repaid in 1955, McClellan Committee 1957, amendment, 1959. And Your Honor, the Harvard Law Review, from an academic viewpoint analyzing this also and we quote, it says, "This adds a proscription. Loans are now prohibited." And I wish therefore to conclude with this observation, that the most that can be said for the Government position, which is that this was merely clarified. Something that already existed in the statute is that if it is necessary to clarify. If there is even that much doubt taking it on that extreme posture, then under these prohibitum cases where criminal intention needn't be proved and a citizen should be given fair warning, that in itself is fatal to the kind of a statute which does not give a warning and tell a man that from henceforth, you may not make a loan. For under common law, it was not illegal to make even a gift, not only a loan and the citizen should have been told that. So that it seems to us there's only one other case pending since 1947 to this date involving a loan. This is not a matter which involves a large evasion of the purposes of this statute. In 1959, this amendment was passed and henceforth every citizen knows there can be no transaction involving a loan bona fide or -- or otherwise. So that this is academic, it's a moot proposition involving this one case under circumstances where no warning was given to this citizen. It therefore appears to us that there's no need, even if there would be merit otherwise, in a procedure which would send this back for other procedures. If it matters in Your Honor's discretion, I should think it would exercise your discretion to close this matter for there is nothing more involved in the case and it was justly construed in the first instance. Thank you --